Wines, D. J.,
concurring (in part) :
The critical issue of this action was disposed of by the trial court in this fashion — “That the essential elements of fraud and misrepresentation necessary to sustain plaintiff’s claim against the defendant were not proved by the plaintiff.” The record would belie this; proof was made, and we are left to conjecture whether the court intended saying that the proof was insufficient, or that it was not credible. This linguistic puzzle cannot be solved by reference to the transcript as that would involve weighing the evidence, nor are we in any manner assisted by the Findings of Fact. It is implicit however, in the trial court’s decision, the Findings of Fact and Conclusions of Law, that the court reached the conclusion that the plaintiff failed to make out his case. It is not crucial to the appellant whether his evidence on this issue was not convincing or not credible. The trial *391court’s conviction is supported by the record. Form may cavil with substance but to no profit. On some later day this court may rule again that a failure to find on an issue is not harmless error. Robison v. Bate, 78 Nev. 501, 376 P.2d 763.
Our discord is in this aspect. The trial court found, “* * * Plaintiff operated the Broiler Pit for a period of six (6) months, after which time he abandoned the premises and brought suit against the defendant for fraud and misrepresentation in connection with the sale.” After reading the record we describe the event in this language — “Bowers took possession and operated the restaurant until the note became due. In response to the demand for payment Bowers surrendered the premises to Edwards, including the stock in trade and fixtures, and notified Edwards he rescinded the contract. After several weeks Edwards sold the business, including the fixtures and stock in trade, to a third person for approximately $2,500.”
It is my impression that neither counsel would challenge the latter version of those events. If that is correct then we are confronted with a different problem. I do not deem it quibbling when I asked to be informed as to Edwards’ intent in repossessing the business before holding that he did so with the intent to advance his remedy under the Sales Act. Several remedies were available to him, not all equally expedient, but all equally lawful. NRS 52.070(33). The record is not devoid of proof of the seller’s purpose.
At pages 181 (commencing at line 23) and 182 (line 1) of the transcript this colloquy between Mr. Edwards and counsel for the appellant is recorded:
“Q. Now, when you received the notice of rescission, what did you do upon receiving the notice of rescission?
“A. Well, my attorney notified me of the notice of rescission.
“Q. And then what did you do ?
“A. I don’t recall that I did anything. He handled it from then on.
“Q. Do you know whether the rescission was accepted?
“A. I presume it was, I don’t know.”
*392Except for this the record is barren of any testimony on what I deem a decisive issue.
That ado is made over trifles has occurred to the writer. And as a practical matter the relief afforded the seller pursuant to the Sales Act would not differ materially from that governed by the rules of mitigation of damages. But if the seller did accede, and his motives for so doing are unimportant, to the rescission the consequences are different. And so I persist.
I would agree that the action should be remanded for a limited new trial. I would not confine the issue on the retrial to the extent of the respondent’s unjust enrichment. I would remit the action for a new trial on the issue herein set out and proceed thence to a determination of the equities between the parties.
Thompson, J., being disqualified, the Governor commissioned Honorable Taylor H. Wines, Judge of the Fourth Judicial District Court, to sit in his place.